DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. In pages 7-12 of the remarks, applicant argued “the quadrature modulator 106 of Krayer cannot correspond to both of the LO leakage detector and the first mixer recited in claim 1. Claim 1 requires that the LO leakage detector is configured to receive the first output from the first mixer. Krayer fails to teach or suggest that the quadrature modulator 106 (allegedly corresponding to both of the LO leakage detector and the first mixer) receive any output from itself”. The examiner respectfully disagrees. Krayer discloses “A power detector circuit 124 measures LO leakage and provides this information to the control module 112” (Krayer Fig. 1 Item 124 paragraph 0011 See also claim 9).
Applicant also argued that Krayer is entirely silent as to any "Intermediate Frequency" signals because the I, Q signals 102, 104 of Krayer are merely analog signals from the DAC 114, as shown in Figure 1 of Krayer. The examiner respectfully disagrees. Claim 1 recites “a Digital-to-Analog Converter (DAC) arrangement coupled to the IF signal of the first mixer and configured to receive the control word and adjust the IF signal of the first mixer”. The input of Krayer’s quadrature modulator 106 appears to be identical to the IF input of applicant’s mixer (Specification Fig. 2 Item 210). Since applicant did not provide detail to further limit "Intermediate Frequency" signals, it broadly reads on Krayer’s I’Q signal.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Krayer (US 20080014873).
In regards to claim 1, Krayer discloses a mixer circuitry for detecting and cancelling Local Oscillator (LO) leakage, comprising: 
a first mixer (Krayer Fig. 1 Item 106) configured to mix a first LO signal having an LO frequency with an Intermediate Frequency (IF) signal (Krayer Fig. 1 Item 102, 104) and generate a first output signal (Krayer Fig. 1 output of Item 106); 
a LO leakage detector (Krayer Fig. 1 Item 124 paragraph 0011) configured to receive the first output signal from the first mixer and generate a digital word (Krayer paragraph 0012) representing LO leakage detected from the first mixer; 
a digital processing unit is (Krayer Fig. 1 Item 112) configured to process the digital word representing the LO leakage detected from the first mixer and generate a control word (Krayer Fig. 1 Item 116, 118); and 
a Digital-to-Analog Converter (DAC) arrangement (Krayer Fig. 1 Item 114) coupled to the IF signal of the first mixer and configured to receive the control word and adjust the IF signal of the first mixer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krayer.
In regards to claim 8, Krayer discloses a mixer circuitry as described above. Krayer further discloses rhe digital processing unit is configured to accumulate the LO leakage over a number of samples (Krayer paragraph 0016 note: this reads on sample by ADC) to generate the control word to adjust settings of the DAC arrangement such that the LO leakage is minimized (Krayer paragraph 0012). Although Krayer does not specifically mention an average of the LO leakage, the examiner took official notice that using an average is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an average for representing multiple data points.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sahlman (US 20020048326).
In regards to claim 9, Krayer discloses a mixer circuitry as described above. Krayer further discloses the first mixer is a quadrature mixer (Krayer Fig. 1 Item 106 paragraph 0012)
Krayer fails to teach the DAC arrangement comprises two DACs configured to receive the control word and adjust the IF signal of the first mixer. However, Sahlman discloses the DAC arrangement comprises two DACs (Sahlman Fig. 4 Item 411, 412) configured to receive the control word and adjust the IF signal of the first mixer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sahlman’s DACs in Krayer’s mixer circuitry for improving performance (Sahlman paragraph 0012).
In regards to claim 10, Krayer in view of Sahlman discloses a mixer circuitry as described above. Krayer in view of Sahlman further discloses the digital processing unit is configured to accumulate I-2+Q2) is minimized (Krayer Fig. 1 Item 124 paragraph 0012 note: this reads on a power detector. Since power is proportional to voltage or current square, LO leakage (I2+Q2) is minimized).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11012162. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of U.S. Patent No. 11012162 encompasses all the limitations recited in claims 1-20.
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701. The examiner can normally be reached Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641